*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION MASTER DISTRIBUTION AGREEMENT FOR RUBY TUESDAY, INC. PRICING 1. This amended and restated Distribution Agreement (hereinafter the Agreement) is made as of and is effective on the 15th day of November 2006, amending and restating the Distribution Agreement dated the 16th day of December 2003 as amended to date, by and between Kenneth O. Lester Company, Inc. dba PFG Customized Distribution (hereinafter PFG), a Tennessee corporation having its principal offices at 245 Castle Heights Avenue North, Lebanon, Tennessee 37087, and Ruby Tuesday, Inc (hereinafter RTI) a Georgia corporation having its principal offices at 150 West Church Avenue, Maryville, TN 37801 (RTI, together with participating RTI Franchise Partners and participating RTI Franchisees, are hereinafter sometimes collectively referred to as Customer). 2. PFG agrees to supply Customers requirements of food and non-food items including produce, disposables, tabletop, smallwares, and chemicals ordered by Customer in the operation of the restaurants located in the states and areas listed on Exhibit A. Customer agrees to purchase such ordered items pursuant to the terms hereof. This Agreement is commonly known as a Prime Vendor Agreement however it does not create an exclusive relationship between or among the parties. 3. Mark-up structure is outlined in Exhibit A. 4. Costs will be based on the actual landed product cost at each PFG Distribution Center. []* 5. PFGs actual costs will reflect the lowest possible buy bracket within shelf life limitations and a maximum []* day inventory on hand. []* Once the lowest possible buy bracket is achieved, PFG will carry less than a []*-day inventory while maintaining sufficient safety stock. 6. PFG will work with RTI to drive down cost through inbound freight and purchasing synergies. []* 2 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION PFGs purchasing department will periodically make suggestions to lower RTIs product costs. A formal once a year review of RTIs program will be performed by PFGs category managers and PFGs recommendations will be presented to RTI. Suggestions to lower RTIs product costs can be made by either Customer or PFG and must be accepted by both. 7. PFG will assist RTI to continue, enhance, and track existing and new rebates offered by manufacturers to restaurant operators. []* 8. PFG and Customer will continue to work together toward the mutual goal of reducing the number of items stocked in PFGs distribution centers, but in all cases maintaining RTIs high quality standards. There will be no product changes and substitutions without RTIs prior written approval. 9. Backhaul charges built into PFGs product costs will be the lowest competitive freight rate offered by the manufacturer for the agreed upon shipping bracket. If RTIs supplier contract is on a delivered price basis, RTI authorizes PFG to negotiate appropriate backhaul allowances with the supplier. 10. A fee of []* cents per gross weight pound, will be added to the cost of items transferred via inter-company shuttle. When multiple warehouses are involved, the fee of []* cents per gross weight pound will be added by each forwarding warehouse. 11. Customer acknowledges PFG requires inbound carriers to offload and palletize each item on the shipment according to PFGs warehouse tie and high. Alternatively PFG offers the carrier a lumping service. The current lumping fees charged carriers are detailed on Exhibit C and may be changed from time to time by PFG. 12. To recover PFGs rail siding capital investment and unloading labor costs, the cost of products received by rail will include a charge of $[]* per case for items where gross weight is less than []* pounds and $[]* per case if the gross weight is []* pounds or more. PFG will notify RTI in writing and both parties will mutually agree on all products to be delivered via rail to PFG distribution centers. 13. PFG agrees to inventory all items on the RTI approved product list, and Customer agrees to purchase each lot of product within no more than []* days from the date the product is received at PFGs distribution center. In the event a Customer region wants to use an unauthorized item it must be approved by RTI and have a minimum movement of []* cases per month per PFG distribution center 14. Customer will be responsible for the disposition of dead and slow moving inventory in excess of a []* day supply and for short shelf life items with one third or less of its total shelf life remaining (hereinafter referred to as Dead & Slow Moving Inventory). PFG shall notify RTI in writing when one third or more of a lots shelf life is remaining and RTI shall instruct PFG of the final disposition of the short shelf life lot before its shelf life has expired. 3 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION PFG will add a []*% per month carrying charge to the Dead & Slow Moving Inventory items including short shelf life items that have been frozen. PFG will send a monthly report of Dead & Slow Moving Inventory items, including the carrying charge to RTI, for RTIs review with the updated carrying charge to take effect []* days after RTI receives the report. The carrying charge will be discontinued when the Dead & Slow Moving Inventory item is reduced to less than a []*-day supply. If PFG finds it necessary to move the Dead & Slow Moving Inventory item into outside storage, and with prior written notice to RTI, RTI will in addition to the carrying charge be responsible for the freight to and from the outside storage facility. If Dead & Slow Moving Inventory is not distributed to Customer before its shelf life expires or within []* days after being reported on the Dead & Slow Moving Inventory report, the Dead & Slow Moving Inventory will be either; (a) returned to vendor with the vendors written consent; (b) sold through channels other than to Customer; (c) donated in the name of the Customer with PFG providing Customer with original documents confirming the donation; or (d) dumped. Alternatively RTI may instruct PFG in writing to continue stocking a dead, slow moving, or frozen short shelf life item in which case PFG will continue to add a []*% per month carrying charge to the price of the item. Upon disposition of Dead & Slow Moving Inventory, Customer will be responsible for []* 15. Market conditions will, from time to time, necessitate PFG taking an extended inventory position on certain products to assure continuity of supply to Customer. This could be precipitated by drought, excessive rain or other natural causes. Should this situation occur, and with RTIs prior written agreement, PFG will add a []*% per month carrying charge to the price of those items affected by such natural causes after they have been in stock for a period of []* days. If product must be put into outside storage, then Customer will in addition pay the actual storage costs and freight from the outside storage to PFGs distribution centers. 16. The delivery fee is based on a base diesel fuel cost adjustment as outlined in Exhibit D. 4 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION 17. PFG agrees to submit to periodic on-site price verification by RTI of invoices, bills of lading and other documents that substantiate the costs charged to Customer. RTI will provide PFG []* days advance notice of price verification in writing. Price verification will be limited to: (a) []* items per verification, (b) a time period of the previous []* days, and (c) []* verifications per year, unless a specific item is in question. PFG agrees to refund Customer the amount of any net overcharges verified by price verification which were sustained by Customer through the []* months preceding the price verification, and Customer agrees to reimburse PFG the net amounts of any undercharges verified by price verification which were sustained by PFG through the []* months preceding the price verification. Only PFG and RTI will participate in the price verification. Disclosure of such information will be restricted to senior management of any Customer directly affected by such price verification. RTI and such Customer shall keep the information provided by PFG strictly confidential and shall hold PFG harmless from any loss, cost or damage sustained by PFG occurring from the failure to do so by RTI or such Customer. 18. Undisputed amounts due either party shall be paid within []* days after the completion of the price verification. In the event PFG or Customer disputes any specific amount due the other party as a result of price verification, the disputing party shall notify the other party within []* days of the specific amount disputed and the reason for such dispute. 19. In the event of any such unresolved dispute, PFG shall verify RTIs findings at PFGs sole expense by a verification of a Certified Public Accountant mutually agreeable to RTI and PFG. PFG, RTI and any other Customer will accept the findings of that verification. Any amounts that are disputed shall be paid to the other party within []* days of the settlement of such dispute. SERVICE 1. Customer will be serviced by PFGs Distribution Centers located in []*. Other distribution centers will be added as determined by PFG and RTI. 2. Customer will be the personal responsibility of each PFG Distribution Centers general manager, assisted by a branch multi-unit account manager. An overall PFG multi-unit account executive will also be assigned to the RTI account. 3. Order inventory guides containing current pricing will be provided to RTIs corporate office and each unit via PFG connection. 4. Orders may be placed and confirmed electronically on an agreed upon skip working day call schedule. PFG will provide its order entry and inventory management software at no charge to Customer. The cost of personal computers and modems at each restaurant will be Customers responsibility. 5 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION 5. PFGs Customer service department will call restaurants unable to order electronically for their orders according to an agreed upon skip working day call schedule. It is imperative that each such restaurant shall have its order ready at the agreed upon time, and in any event no later than []* p.m. local branch time. PFG may request a few remote restaurants to have an additional skip day or an earlier cut-off time. PFGs request for a restaurant to have an additional skip day or an earlier cut-off time shall be subject to RTIs approval not to be unreasonably withheld or delayed. 6. A minimum of one primary and one back-up customer service representative at each PFG Distribution Center will be assigned to Customer to review edits of the orders and to resolve any problems in advance of the delivery. Limited add-on orders can be called in up to []* a.m. local branch time on the day the truck is being loaded. 7. When orders are received on a skip working day basis PFG agrees to maintain a []*% order fill rate. []* When measuring order fill, service failures to be excluded from the calculation are: a) An act or omission on the part of Customer or the restaurants, b) An act or omission on the part of Customers supplier, c) Recovery shipments received by Customer the same day as the scheduled delivery, and d) Force majeure. 8. Customer orders will be delivered on temperature controlled trucks with separate temperature controlled freezer, cooler and dry grocery compartments. 9. Deliveries will be made []* per week []* between []* and from []* on a mutually agreeable delivery schedule. By mutual agreement restaurants may take a delivery as early as []* and PFG may request a few remote locations to take deliveries between []*. PFGs request for such deliveries shall be subject to RTIs approval not to be unreasonably withheld or delayed. Deliveries will be made within, plus or minus one hour of the scheduled delivery time. Regular and holiday week delivery schedules will be agreed upon at least []* weeks before the changes are put into effect. By mutual agreement, key drop deliveries may become necessary. 10. PFGs driver will place the merchandise in the proper temperature area of the store. The restaurant manager on duty will check the merchandise off at the entrance to the restaurant and sign each page of the invoice before the driver leaves the restaurant. Each pieces individual catch weight will be listed on the delivery invoice. Restaurant employees shall not have any obligation nor are they permitted to climb on or enter PFGs truck, and RTI will so advise the employees of all restaurants. RTI shall indemnify and hold PFG harmless from any loss, cost or expense incurred by PFG arising out of or resulting from the restaurant employees climbing on and/or entering any PFG truck. 6 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION 11. Restaurants may from time to time request that PFG make special deliveries outside of the normal ordering and delivery schedule to compensate for restaurant business surges or ordering mistakes. The restaurant shall be responsible to pay PFG the regular per piece fee plus: a) $[]* per out of route mile if sent to the restaurant by a PFG delivery vehicle, or b) PFGs actual shipping cost if shipped via a third party. 12. Customer shall be responsible for a restocking fee of $[]* per case for products returned from its restaurant to the PFG Distribution Center due to an error by the Customer or any of its restaurant personnel and a late fee of $[]* per order for any orders accepted by a PFG Distribution Center after the established add-on order cut off time. Customer, for each restaurant where the manager is unable to place orders via PFG Connection, will be charged a telephone order service fee of $[]*. These fees are set forth as a tool to keep Customers and PFGs distribution cost down. The above fees will only be charged with the approval of RTIs Director of Distribution. 13. Monthly reports on product usage will be provided to RTIs corporate office in RTIs required data file format. PFG, through its in-house programming staff using its IBM AS400 computers, shall also provide RTI with such other reports as RTI may from time to time reasonably request. QUALITY 1. It is understood that PFG is not the manufacturer of any of the products and is not responsible for any defects therein. PFG will assign to Customer all assignable rights against manufacturers and suppliers of goods supplied to Customer by PFG under warranties and indemnifications PFG receives from such manufacturers and suppliers, and shall cooperate with Customer in the enforcement of any such warranties or indemnifications against manufacturers or suppliers. 2. To the best of PFGs knowledge each product supplied hereunder shall, at the time title passes to Customer: (a) not be adulterated or misbranded within the definition of the Food, Drug and Cosmetic Act, as amended, or other applicable federal or state law, or otherwise spoiled, adulterated or out-of-code and (b) comply in all respects with any and all other laws, rules and regulations similar thereto or applicable to the supply of products and services by PFG to Customer. 3. RTIs requirements in the storage or delivery of products supplied to RTI under this Agreement shall be subject to PFGs approval not to be unreasonably withheld or delayed. 7 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION 4. Additionally, PFG will comply in all material respects with all applicable laws, statutes, ordinances and regulations, federal, state, county or municipal, as the same may be changed, modified or amended from time to time, now or hereafter in force and applicable to PFGs obligation with respect to each product supplied hereunder by PFG. MERCHANDISE CREDITS AND RETURNS 1. Credits due because of shortages, damaged goods or incorrect merchandise if any at the time of delivery, must be noted on the PFG debit/credit memo (DCM) sent by PFG with the delivery invoice. The DCM must be signed by Customers manager and the PFG driver to validate discrepancies. Credit memos will be issued internally at the PFG Distribution Center when the PFG driver returns the signed DCM to PFG. Credits will not be issued for short product noted on the DCM once the PFG driver has left the restaurant. 2. In the event of concealed damage or defective product, Customers manager shall notify PFGs Customer Service Representative and provide the following information: a) Item code number and description b) Quantity c) Invoice price d) Invoice number and date e) Nature of problem PFG will send a pick-up request with the next delivery for the non-saleable portion of the concealed damage or defective product and will issue a credit to Customers account when the product is returned to PFGs warehouse and verified by PFG. 3. Restaurant may reject any fresh produce item at time of PFG delivery for quality reasons. Restaurant may reject any fresh protein item at time of delivery if out of temp (above []* degrees or below []* degrees) or with less than []* days of remaining shelf life on the day of delivery. To recover PFGs loss, except for PFG error, PFG shall bill back the vendor or RTI for the rejected product credits. Once the restaurant has accepted and signed for fresh produce and proteins, except for PFG error as noted above, PFG will have no financial responsibility for credits on those products. 4. PFG will notify Customers quality assurance department of singularly serious or recurring issues. CREDIT APPROVAL AND PAYMENT TERMS 1. PFG will require a separate credit application for each legal entity to be serviced under this Agreement, and reserves the right to approve or disapprove open payment terms for each individual legal entity. 8 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION 2. See Exhibit E for terms. 3. Within []* days following receipt of a request from PFG, RTI and each legal entity to be sold hereunder shall furnish PFG with its quarterly financial statement for its most recently completed fiscal quarter, certified as accurate by an appropriate officer of RTI or such legal entity. For RTI itself, PFG agrees to obtain RTIs financial statements from RTIs SEC filings. 4. Every []* days PFG will supply RTIs Distribution Department with copies of all skipped or short paid invoices due PFG from Customer. Customer agrees to resolve and pay all said invoices within 15 days of receipt except for any invoices that have been improperly issued. If copies are not furnished by PFG to RTI within []* days from date of delivery of product to Customer, Customer will not be responsible for paying for the merchandise. 5. The parties agree to pay a service charge on all balances not paid or credited within the time provided herein, to accrue at []*% per month or []*% annually or alternatively, at the maximum commercial rate allowable under governing state law at the time the charges are incurred, whichever is less. 6. Customer agrees to pay all expenses including, but not limited to, reasonable attorneys fees incurred in connection with any successful enforcement by PFG of amounts owed to PFG by Customer under this Agreement. PFG agrees to pay all expenses including, but not limited to, reasonable attorneys fees incurred by Customer in connection with any successful enforcement by Customer of amounts owed to Customer by PFG under this Agreement. PROGRAM IMPLEMENTATION PFG will buy RTIs present distributors inventory at PFGs delivered cost. PFG will be responsible for picking up the product and delivering it to PFGs Distribution Center at PFGs expense. PFG prefers to pick up initial stocking quantities the present distributor is long on []* weeks before PFGs delivery starts, and to clean out the distributors remaining inventory within []* weeks after PFGs delivery starts. PFG will pick up from RTIs present distributor only those items and quantities which RTIs Distribution Department approves, including specifying the cost to be paid. COMMITMENTS FROM THE CUSTOMER This type of program is commonly referred to as a Prime Vendor Contract. The term, in itself, indicates a mutual agreement between the customer and the distributor to make certain commitments to each other. So long as PFG is in compliance with the terms of this Agreement, Customer agrees to the commitments outlined in Exhibit F. 9 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION MISCELLANEOUS TERMS 1. BREACH. Upon the occurrence of a breach (as defined below), the non-breaching party may terminate (effective upon delivery of the notice) this Agreement at its option upon written notice of termination to the breaching party, and also, or in the alternative, may seek any and all other remedies available at law or in equity in connection with the breach. A breach is defined as: (a) RTIs (or an RTI Franchise Partner or RTI Franchisee with respect to a breach by such RTI Partner or RTI Franchisee) or PFGs, as the case may be, failure to perform any material term, covenant or agreement contained herein or in any document or instrument delivered pursuant to or in connection with this Agreement that continues for []* days after written notice of such failure has been delivered by the non-breaching party; (b) RTIs (or an RTI Franchise Partners or RTI Franchisees) or PFGs application for or consent towards the appointment of a receiver, custodian, trustee, or liquidator; inability to pay its debts as such debts become due; general assignment for the benefit of its creditors; commencement of a voluntary case under the United States Bankruptcy Code; filing a petition seeking to take advantage of any other law of any jurisdiction relating to bankruptcy, insolvency, reorganization, winding-up, or composition or readjustment of debts; or commencement by any person against such party of a proceeding commenced for any similar relief under any law of any jurisdiction relating to bankruptcy, insolvency, reorganization, winding-up, or composition or readjustment of debts, and such proceeding shall continue un-dismissed for a period of []* days; (c) RTIs (or an RTI Franchise Partners or RTI Franchisees) or PFGs assignment of its rights and obligations under this Agreement, in whole or in part, to another entity (other than an affiliate of RTI or PFG) without prior written consent of the other, which consent shall not be unreasonably withheld or delayed; or (d) And except for disputed amounts as provided herein, RTIs (or an RTI Franchise Partners or RTI Franchisees) or PFGs failure to comply with the payment terms hereof if not cured within []* days following written notice. Notwithstanding the foregoing, PFG acknowledges that RTI Franchise Partners and RTI Franchisees are independent contractors and, as such, RTI is not liable to PFG for or with respect to any of such RTI Franchise Partners or RTI Franchisees purchases or performance hereunder. In the event of a breach by such RTI Franchise Partner or RTI Franchisee of any of its obligations hereunder, including payment, after notice as required pursuant hereto, PFG may bar such RTI Franchise Partner or RTI Franchisee from 10 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION continued participation hereunder in addition to such other remedies as PFG may have available to it with respect to such RTI Franchise Partner or RTI Franchisee; provided, however, that same shall not constitute a breach by RTI or any other RTI Franchise Partner or RTI Franchisee. 2. ASSIGNMENT. This Agreement and all of the provisions hereof shall be binding upon and inure to the benefit of the parties hereto and their respective successors and permitted assigns. This Agreement may not be assigned by either party without the prior written consent of the other, which consent shall not be unreasonably withheld or delayed. 3. RISK OF LOSS. Title to all goods shall pass upon delivery to the receiving unit and acceptance by authorized signature, subject to rejection of certain items as provided herein. PFG shall bear all risk of loss, damage or destruction until title passes. 4. CONFIDENTIALITY. Neither this Agreement nor any discussion, negotiation, or agreement relating hereto shall be used by PFG or Customer, or any of their respective consultants, accountants, bankers, lawyers or other agents or representatives, in publicity or promotional material, nor shall any party hereto disclose any information regarding this Agreement nor any discussion, negotiation, or agreement relating hereto, or permit the disclosure thereof by any of their consultants, accountants, bankers, lawyers or other agents or representatives, without the express written consent of the other party. This provision shall not preclude PFG or RTI from making public statements that RTI is a customer of PFG. PFG and RTI agree that the specific terms of this Agreement, all information as to source, quantity, and price of goods and services, and all information regarding either partys products, business, customers, or methods of operation learned about during the term of this Agreement or in anticipation of entering into this Agreement shall be maintained in confidence and not be released to any third party for any reason whatsoever other than (i) pursuant to a validly issued subpoena from a court or governmental authority having jurisdiction over the party or pursuant to a discovery request made under the Federal Rules of Civil or Criminal Procedure or similar state court rules and to which the party is required to respond and (ii) as may be required by law or regulation or by applicable rules of any national securities exchange. This confidentiality provision includes but is not limited to PFGs perishable product handling expertise, specifics of the PFG mark-up structure and amounts, PFG proprietary software including PFGs internet based order entry and PFG supplied customer corporate office software. In the event either party either believes it is, or in fact actually is required to file a copy of this Agreement with the United States Securities and Exchange Commission or any national securities exchange, the party filing this Agreement agrees to initially file a redacted version that has been agreed to by the other party, to the extent, in both PFGs and RTIs judgment, the redacted portions may be omitted under applicable law, rules, regulations and interpretations of the United States Securities and Exchange Commission, and to request confidential treatment pursuant to applicable laws, rules, and regulations to such redacted portions of this Agreement and such request for confidential treatment shall be agreed upon by the parties; thereafter the filing party shall abide by the requirements or 11 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION ruling of the United States Securities and Exchange Commission, any national securities exchange, or any other administrative or judicial body interpreting the provisions of the Freedom of Information Act as applicable to this Agreement. All confidential and proprietary information which PFG has obtained from Customer and which Customer has obtained from PFG shall be returned upon the termination of this Agreement. The provisions of this paragraph shall survive the expiration of this Agreement. 5. CONSTRUCTION/APPLICABLE LAW. This Agreement shall be deemed to have been made at the Ruby Tuesday, Inc. Restaurant Support Center located at 150 West Church Avenue, Maryville, Tennessee 37801, and shall be construed in accordance with the laws of the State of Tennessee. 6. NOTICES. All notices and other communications provided for hereunder shall be in writing and shall be deemed to have been duly given if delivered personally, sent by telegram or facsimile transmission, or mailed, postage prepaid, registered or certified mail, to the parties at their principal executive offices or at such other addresses as the parties hereto may designate from time to time in writing. Notices to RTI shall be directed to the attention of RTIs Director of Distribution. Notices to PFG shall be directed to the attention of PFGs Senior Vice President of Business Development and Purchasing. For purposes of this Paragraph, a facsimile transmission shall be effective if sent to the parties as set forth below: PFG Fax (615)444-2276 Attention: Sr. VP Business Development & Purchasing RTI Fax (865)379-6801 Attention: Director of Distribution 7. Each RTI Franchise Partner and RTI Franchisee purchasing hereunder shall receive all of the benefits and rights of RTI hereunder, including pricing, incentives, freight charges, and service level. All of RTI Franchise Partners and RTI Franchisees purchases hereunder shall be aggregated with RTI purchases for pricing, incentive and other similar purposes. 8. This Agreement may be amended or modified only by a written agreement executed by each of the parties hereto. 9. Upon acceptance, this Agreement will be effective until terminated as provided for in paragraph 1 of the MISCELLANEOUS TERMS or until terminated by either RTI or PFG upon []* months prior written notice to the other party. In the event of termination, RTI will be responsible for the purchase (at PFGs cost) and removal of all products from each PFG Distribution Center within []* days following the effective date of termination of this Agreement, and this obligation of RTI shall survive such termination. 10. At no cost to RTI, at all times during the Term of the Agreement, PFG shall purchase and maintain: 12 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION a. Commercial general liability insurance with a combined single limit of not less than []* per event or occurrence with umbrella form excess liability coverage of []* per occurrence. Such insurance shall include personal injury liability, broad form property damage and blanket contractual liability coverage. The policy will name RTI as an additional insured. b. Automobile liability insurance including all owned, non-owned and hired vehicles used in conjunction with the services provided under this Agreement. The policy shall provide for bodily injury and property damage coverage with a combined single limit of not less than []* each occurrence. The policy will name RTI as an additional insured. c. Workers compensation insurance covering all employees, with a combined single limit of not less than []* and which complies with all workers compensation laws at statutory limits. All such policies of insurance shall be issued by an insurance company licensed to write insurance in the applicable state which shall as of the date of issuance of the policy have a Bests rating of A or above. PFG shall provide RTI with a certificate or certificates evidencing continuous coverage. This Agreement has been accepted and executed by: RUBY TUESDAY, INC. KENNETH O. LESTER COMPANY, INC. DBA PFG CUSTOMIZED DISTRIBUTION BY: /s/ A. R. Johnson BY: /s/ Troy G. Curtis NAME:A. R. Johnson NAME: TROY G. CURTIS TITLE: Senior Vice President TITLE: SENIOR VP BUSINESS DEVELOPMENT & PURCHASING DATE: 12/07/06 DATE: 12/08/06 13 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION EXHIBITS: A Mark-Up Structure B []* C []* D Diesel Fuel Cost Adjustment E Terms F Commitments from the Customer G Bloomington Stores List H []* I Existing Products J []* K []* 14 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION EXHIBIT A 10/31/06 MARK-UP STRUCTURE Effective November 15th, 2006 Customer guarantees PFG a raw gross margin consisting of an ideal delivery fee and a per piece fee as follows. Per Piece Fee RTI Year Ending States & Areas Ideal Del Fee []* []* []* []* 1. []* $[]* $[]* $[]* $[]* $[]* 2. []* $[]* $[]* $[]* $[]* $[]* 3. []* $[]* $[]* $[]* $[]* $[]* 4. []* $[]* $[]* $[]* $[]* $[]* 5. []* $[]* $[]* $[]* $[]* $[]* []* Ideal delivery is defined as the regularly scheduled deliveries per week per restaurant. []* products will be billed at the manufacturers national account price. In the case of catch weight items, the per piece mark-up will be converted to cents per net pound rounded up to the nearest whole cent by dividing the per piece fee then in effect by the average net weight per piece. Distributor shall provide RTI with a written schedule of the catch weight mark-ups. Both parties agree to use their best efforts to minimize the number of catch weight items stocked by PFG. Tabletop products (china, glassware, and silverware) will be invoiced according to the above schedule. The per piece fee for smallwares and equipment will be as follows: Landed Product Cost at PFG Distribution Centers RTI Year Ending Item Cost $0  $[]* Item Cost $[]* - $[]* Item Cost $[]* - $[]* Item Cost $[]* + []* $[]* per piece $[]* per piece $[]* per piece []*% []* $[]* per piece $[]* per piece $[]* per piece []*% []* $[]* per piece $[]* per piece $[]* per piece []*% []* $[]* per piece $[]* per piece $[]* per piece []*% 15 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION When an items net weight or cube increases or decreases, PFG will track the impact on PFGs gross margin in accordance with Exhibit H. PFG and RTI shall remit any net gross margin benefit received as a result of packaging changes to the other party within 30 days after the end of each PFG accounting quarter. Certain suppliers provide prompt pay cash discounts to PFG for products bought on behalf of RTI and others. If those suppliers notify PFG of their intention to increase or decrease the amount of those discounts (identified in Exhibit K) PFG will notify RTI prior to accepting or declining the change in order to give RTI the opportunity to communicate with the supplier, however, RTI will not be liable for offsetting the revenue to PFG. If those suppliers notify RTI of their intention to increase or decrease the amount of those discounts in order to offer an increase or decrease in RTIs current or future cost of goods RTI agrees to refuse the change and to notify PFG of the suppliers offer. International units will be sold at a fee per case mark-up according to their payment terms. RTI Year Ending Cash In Advance 21 Day Letter of Credit 28 Day Letter of Credit 45 Day Letter of Credit []* $[]* $[]* $[]* $[]* []* $[]* $[]* $[]* $[]* []* $[]* $[]* $[]* $[]* []* $[]* $[]* $[]* $[]* Tabletop, smallwares, and equipment items costing more than $[]* for international will be sold at cost plus []*%. Shipments to Hawaii and Alaska are priced as international units. International orders will be processed only after obtaining approval from RTI. PFG will deliver to a port within the PFG distribution centers normal delivery area, or product can be F.O.B. PFGs dock, and PFG will help to consolidate and maximize the customers outbound container. 16 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION EXHIBIT B []* 17 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION EXHIBIT C The procedures outlined below are to be followed by all outside/common carriers that deliver to all PFG: 1. All products that is delivered to PFG must be delivered on 40x48 pallets with the proper tie and high, and segregated by item for the receiving clerk to check the product by manifest and /or purchase order. 2. Any product that does not meet PFG quality standards or is damaged will be refused and noted on the manifest with the driver initialing the change on the invoice. 3. ALL DELIVERIES WILL BE ACCEPTED ON AN APPOINTMENT BASIS . PFG reserves the right to accept a delivery without an appointment. 4. If the driver(s) would like assistance in unloading their truck the service will be provided by PFG at an approved lumping service or a reasonable rate. 5. If the driver(s) decline assistance in unloading their truck, they will be given a reasonable amount of time to complete unloading (to be determined by Performance Food Group before unloading begins). If the allotted time is exceeded, a $[]* per hour fee will be charged for the use of our docks. 1. All payments for assistance in unloading will be made by CASH or COMCHECK. A receipt will be given for cash payment. 2. All rates to be charged for unloading will be agreed upon before the unloading begins. 3. Rates for unloading trucks are as follows: []* 18 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION EXHIBIT D DIESEL FUEL COST ADJUSTMENT []* 19 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION EXHIBIT E TERMS []* 20 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION EXHIBIT F 10/30/06 COMMITMENTS FROM THE CUSTOMER []* Cost Containment The profit margin of a Prime Vendor contract dictates that the distributor operate under a sound cost containment policy in relation to inventory turns, orders placed at the agreed upon times, cooperation in quickly receiving the merchandise, and payment according to the agreed upon payment terms. This Agreement has been customized to meet Customers requirements while minimizing each of these distributor cost areas. Customer agrees to exercise its good faith cooperation with PFG in implementing these cost containment practices. 21 Exhibit "G" Bloomington Stores Count Store # City State Count Store # City State Count Store # City State 1 7718 Davenport IA 36 2084 London KY 70 7343 Plymouth MN 2 7365 Davenport 12/19/02 IA 37 4520 Louisville KY 71 2199 Roseville MN 3 7120 Aurora IL 38 4517 Louisville KY 72 3629 Cape Girardeau MO 4 7170 Bloomingdale IL 39 2082 Somerset KY 73 7883 Columbia * MO 5 7792 Bloomington IL 40 7074 Bay City MI 74 7461 Festus MO 6 7703 Bourbonnais IL 41 7044 Cadillac MI 75 7884 Jefferson City * MO 7 7827 DeKalb IL 42 7089 Chesterfield Township MI 76 4167 Poplar Bluff MO 8 7151 Downers Grove IL 43 7574 Farmington Hills MI 77 7459 St. Louis MO 9 7464 Fairview Heights IL 44 7067 Fenton MI 78 7462 St. Louis MO 10 7133 Gurnee IL 45 7058 Flint MI 79 7458 St. Peters MO 11 7112 Lincolnwood IL 46 7075 Fort Gratiot MI 80 7460 Sunset Hills MO 12 2657 Marion IL 47 7594 Frenchtown Township MI 81 4366 Athens OH 13 7145 Melrose Park IL 48 7043 Gaylord MI 82 4358 Cambridge OH 14 7740 Morton IL 49 7316 Holland MI 83 3972 Cincinnati OH 15 7137 Orland Park IL 50 7323 Kentwood MI 84 2855 Cincinnati OH 16 7737 Peoria IL 51 7046 Midland MI 85 2845 Cincinnati OH 17 7786 Quincy IL 52 7084 Mt Pleasant 2/18/03 MI 86 3765 Columbus OH 18 7168 Rockford IL 53 7361 Muskegon MI 87 3739 Columbus OH 19 7126 Schaumburg IL 54 7556 Novi MI 88 2996 Dayton OH 20 7181 Skokie IL 55 7355 Okemos MI 89 4228 Dublin OH 21 7810 Springfield IL 56 7303 Portage MI 90 4315 Elida OH 22 7144 Vernon Hills IL 57 7606 Roseville MI 91 4215 Elyria OH 23 7653 Anderson IN 58 7052 Saginaw MI 92 3196 Findlay OH 24 7377 Angola IN 59 7041 Sterling Heights MI 93 4724 Grove City OH 25 7346 Ft. Wayne IN 60 7581 Sterling Heights MI 94 3355 Heath OH 26 7655 Indianapolis IN 61 7599 Taylor MI 95 3761 Huber Heights OH 27 7654 Indianapolis IN 62 7045 Traverse City MI 96 4691 Mason OH 28 7652 Kokomo IN 63 7539 Troy MI 97 3172 Medina OH 29 7651 Lafayette IN 64 7063 Waterford MI 98 4376 Milford OH 22 30 7310 Merrillville IN 65 7608 Westland MI 99 4387 Mt Vernon OH 31 7368 Warsaw IN 66 7345 Apple Valley MN 100 4519 N Olmsted OH 32 4685 Cold Springs KY 67 2195 Bloomington MN 101 3641 Sandusky OH 33 2194 Lexington KY 68 2186 Champlin MN 102 2952 Toledo OH 34 2142 Lexington KY 69 2197 Edina MN 103 4237 Zanesville OH 35 2092 Lexington KY * Restaurants that PFG prefers to be served by a west of the Mississippi distributor (Columbia & Jefferson City, Missouri) 23 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION EXHIBIT H 10/26/06 []* 24 EXHIBIT I RUBY TUESDAY EXISTING PRODUCTS Item # Pack/Size Vendor Description Customer Category 138950 2/5 LB CS OSCAR M BACON BIT REAL PIECES 100 50060 FOOD 208380 2/5 LB CS SUGRDLE BACON BIT 100 50060 FOOD 138800 4/300 SL CS OSCAR BACON SLICED PRE-COOKED 100 50060 FOOD 208040 1/1200 CT CS SUGRDLE BACON SLICED COOKED 100 50060 FOOD 711170 4/5 LB CS RTI POTATO BASE SOURCREAM & CHIVE 100 50060 FOOD 271200 1/25 LB CS RTI BREADER CHIX TENDER FRY FLOUR 100 50060 FOOD 103300 6/10 CS HANOVER GARBANZO BEANS 100 50060 FOOD 742130 6/10 CS ALLENS GARBANZO BEANS 100 50060 FOOD 560610 30/8 OZ CS MTN CTY BEEF PATTY 75/25 100 50060 FOOD 755870 60/3.2 OZ CS MTN CTY BEEF PATTY KID'S SEASONED IQF 100 50060 FOOD 560640 8/2.5 LB CS MTN CTY BEEF SKEWERED PIECES 100 50060 FOOD 340150 32/8 OZ PK CS MTN CTY BEEF TIP SEASONED SIRLOIN 100 50060 FOOD 340140 32/8 OZ PK CS FREEDMN BEEF TIP SEASONED SIRLOIN 100 50060 FOOD 322500 6/10 CS POC BEETS SLICED MED. FANCY 100 50060 FOOD 149590 56/CT CS RUBYTUE BREAD GARLIC PRE-CUT 100 50060 FOOD 516000 8/12 CT. CS ALPHA BREAD BUN SESAME 3.5" 100 50060 FOOD 100820 12/6 CT CS WOLFERM ENGLISH MUFFINS 100 50060 FOOD 116000 8/6 CT CS MEYERS BREAD ITALIAN SUB 100 50060 FOOD 241260 24/12 CT CS RUDY'S SUPER SOFT FLOUR TORTILLA 6" 100 50060 FOOD 171010 4/3 LB CS RTI BROCCOLI FLORETTES 100 50060 FOOD 277010 4/3 LB CS RTI BROCCOLI FLORETTES 100 50060 FOOD 863330 1/20 LB CS DOLE BROCCOLI ICED RUBY TUESDAY 100 50060 FOOD 501000 36/5 OZ. CS VEGGLND BURGER VEGGIE ORIGINAL 100 50060 FOOD 170800 36/1 LB CS HILDALE BUTTER SOLID 100 50060 FOOD 315850 4/5 LB CS ZANDERS BUTTER FINEST WHIPPED TUBS 100 50060 FOOD 137150 4/6.25 # CS RTI CHOCOLATE TALLCAKE 100 50060 FOOD 137140 1/4 CT. CS RTI CAKE CHOCOLATE COOKIE TALLCAK 100 50060 FOOD 400550 4/CT CS RTI DULCE DE LECHE 100 50060 FOOD 137050 4/6.25 # CS RTI STRAWBERRY TALLCAKE 100 50060 FOOD 137040 1/4 CT. CS RTI CAKE STRAWBERRY TALLCAKE 100 50060 FOOD 551150 20/LB CS TROPCAL STARMINTS BARAKA 100 50060 FOOD 221010 2/5 LB CS RTI CARROTS SHREDDED 100 50060 FOOD 121010 2/5 LB CS RTI CARROTS SHREDDED 100 50060 FOOD 751490 4/5 LB CS DURRETT CHEESE AM SHARP SLICED 100 50060 FOOD 758900 8/2.5 LB CS DURRETT CHEESE BLUE CRUMBLE 100 50060 FOOD 751690 10/1 LB CS DURRETT CHEESE CHED SLICED MLD 4X4 100 50060 FOOD 771040 4/5 LB CS DURRETT CHEESE CHED/JACK BLEND SHRED 100 50060 FOOD 751540 10/1 LB CS DURRETT CHEESE CHED SHARP SL 100 50060 FOOD 111540 4/5 LB CS DF-RTI CHEESE COTTAGE 100 50060 FOOD 751560 10/1 LB CS DURRETT CHEESE MONT JACK SLICED 4X4 100 50060 FOOD 754900 6/2.5 LB CS DURRETT CHEESE PARMESAN SHREDED 100 50060 FOOD 442390 8/1.5 LB CS L-O-L CHEESE PEPPER JACK SLI NAT 100 50060 FOOD 751610 10/1 LB CS DURRETT CHEESE PEPPER JACK 100 50060 FOOD 959390 8/3 LB CS RTI CHEESE PLANK BREADED MOZZ 100 50060 FOOD 751550 10/1 LB CS DURRETT CHEESE SWISS SLICED 4X4 100 50060 FOOD 25 Item # Pack/Size Vendor Description Customer Category 256790 4/CT CS RUBYTUE CHEESECAKE PLAIN 8 CUT 100 50060 FOOD 330100 4/5 LB CS RTI WHITE CHICKEN CHILI 100 50060 FOOD 242100 64/5 OZ CS KEYSTON CHIX BREAST MARINATED 100 50060 FOOD 632410 5/5 LB CS KYSTONE CHIX BRST BRD 5 OZ THIN RTI 100 50060 FOOD 162500 1/20 LB CS KEYSTON CHIX NUGGET BREADED 100 50060 FOOD 242200 8/5 LB CS KEYSTON CHIX TENDERS RAW CUT 100 50060 FOOD 13650 6/5 LB CS SANDERS CHIX TENDERS CTR SPLIT"CIGAR" 100 50060 FOOD 682130 8/5 LB CS KEYSTNE CHIX WING BROILER PORTION RTI 100 50060 FOOD 311100 1/25 LB CS RED V COCONUT TOASTED 100 50060 FOOD 184000 128/2.25 OZ CS R/CUP COFFEE FANCY GOURMET 100 50060 FOOD 858200 128/2 OZ CS ROY CUP COFFEE GOURMET DECAF 100 50060 FOOD 321100 4/5 LB CS DOLE COLE SLAW / BAGGIE 100 50060 FOOD 294900 2/4.25 LB CS NABISCO OREO COOKIE CRUMBS MEDIUM PCS 100 50060 FOOD 321000 6/75 OZ CS GRGIANT CORN WHOLE KERNAL GREEN GIANT 100 50060 FOOD 182150 4/20 CT CS CARNGTN CRAB CRAWFISH CAKE 2 OZ RTI 100 50060 FOOD 533510 500/2 CT CS NABISCO CRACKER PREMIUM SALTINE 100 50060 FOOD 533650 400/2 CT CS NABISCO CRACKERS WAVERLY WAFER 100 50060 FOOD 610600 12/32 OZ CS DF-RTI CREAM HALF & HALF UHT QUARTS 100 50060 FOOD 23340 402/3/8 OZ CS DF-RTI CREAMER CUP HALF & HALF UHT 100 50060 FOOD 651000 12/PINT CS DF-RTI CREAMER HALF AND HALF UHT 100 50060 FOOD 183650 15/LB CS ALPHA CROUTON DARK 100 50060 FOOD 330150 4/5 LB CS RTI DIP THREE CHEESE SPINACH DIP 100 50060 FOOD 333010 4/5 LB CS RTI SPINACH ARTICHOKE DIP 100 50060 FOOD 396000 4/1 GAL CS RTI DRESSING BLUE CHEESE 100 50060 FOOD 386000 4/1 GAL CS RTI DRESSING BALSAMIC VINEGAR FF 100 50060 FOOD 842000 4/1 GAL CS RTI DRESSING COLE SLAW 100 50060 FOOD 387100 4/1 GAL CS RTI DRESSING CAESAR 100 50060 FOOD 380100 4/1 GAL CS RTI DRESSING RED FRENCH 100 50060 FOOD 381200 4/1 GAL CS RTI DRESSING HOT BACON 100 50060 FOOD 392200 4/1 GAL CS RTI DRESSING HONEY MUSTARD 100 50060 FOOD 382000 4/1 GAL CS RTI DRESSING HONEY MUST RED FAT 100 50060 FOOD 395100 4/1 GAL CS RTI DRESSING ITALIAN FF 100 50060 FOOD 394100 4/1 GAL CS RTI DRESSING RANCH 100 50060 FOOD 608100 4/1 GAL CS RTI DRESSING RANCH REDUCED FAT 100 50060 FOOD 393100 4/1 GAL CS RTI DRESSING RASP VIN FAT FREE 100 50060 FOOD 384000 4/1 GAL CS RTI DRESSING THOUSAND ISLAND 100 50060 FOOD 383000 4/1 GAL CS RTI VINAIGRETTE DRESSING 100 50060 FOOD 606010 12/12 CT CS MICHAEL EGG HARD BOILED DRY PAC RTI 100 50060 FOOD 500360 8/18 CT CS SUN/FSH EGG HARD BOILED PILLOW PACK 100 50060 FOOD 305520 4/3 LB CS RTI FAJITA MIX FRESH 100 50060 FOOD 110420 4/3 LB CS CLUB CH FAJITA MIX FRESH 100 50060 FOOD 169660 4/10 LB CS REGAL S FISH TILAPIA FILET 6-8 OZ 100 50060 FOOD 819601 1/32 OZ EA BARON VANILLA EXTRACT PURE 100 50060 FOOD 143170 1/25 LB CS GOLD MD FLOUR H & R PLAIN 100 50060 FOOD 557070 1/25 LB BG PIONEER FLOUR H & R 100 50060 FOOD 462300 6/17 OZ CS WESSON PAN COATING AERESOL 100 50060 FOOD 394680 12/32 OZ CS ITLROSE GARLIC FRESH CHOPPED IN OIL 100 50060 FOOD 333310 8/1 LB CS CLUB CH GREEN ONIONS 100 50060 FOOD 730030 8/1 LB CS FRESH X GREEN ONIONS 100 50060 FOOD 26 Item # Pack/Size Vendor Description Customer Category 299790 32/8 OZ CS AVOMEX GUACAMOLE 100 50060 FOOD 389270 4/1GL 12# CS GROEB F HONEY CLOVER PURE 100 50060 FOOD 389271 1/1GL 12# EA GROEB F HONEY CLOVER PURE 100 50060 FOOD 393670 6/32 OZ CS ITLROSE HORSERADISH PREPARED 100 50060 FOOD 489601 50/CT EA CARNATN HOT COCOA MIX 100 50060 FOOD 489600 6/50-1 OZ CS CARNATN HOT COCOA MIX 347982 100 50060 FOOD 550010 1/3 GL CS DARIFAI ICE CREAM 12% VANILLA 100 50060 FOOD 864020 8/64 OZ CS MUSLMAN APPLE JUICE 100 50060 FOOD 411050 48/4 OZ CS ARDMORE JUICE APPLE IND CUP 100 50060 FOOD 433210 12/32 OZ CS DUET LEMON JUICE CONCENTRATE 100 50060 FOOD 343010 12/46 OZ CS SACREMN TOMATO JUICE SACREMENTO 100 50060 FOOD 382870 1000/9 GR CS HUNTS TOMATO KETCHUP INDIVIDUAL 100 50060 FOOD 488400 200/11 GR CS HEINZ TOMATO KETCHUP INDIVIDUAL 100 50060 FOOD 451450 24/14 OZ CS HEINZ TOMATO KETCHUP RED SQZ BOTTLE 100 50060 FOOD 381810 20/17 OZ CS HUNTS TOMATO KETCHUP SQUEEZE BOTTLE 100 50060 FOOD 711800 4/5 LB CS DOLE LETTUCE SHREDDED 1/8 100 50060 FOOD 487820 200/.4 OZ CS HELMANS MAYONNAISE INDIVIDUAL 100 50060 FOOD 487810 200/.4375 CS HELMANS MAYO INDV "LIGHT" 100 50060 FOOD 911200 4/1 GAL CS RTI MAYONNAISE PREMIUM 100 50060 FOOD 66420 6/.5 GL CS DF-RTI MILK REDUCED FAT 2% UHT 100 50060 FOOD 334090 10/2 LB CS RTI BRUSCHETTA MIX 100 50060 FOOD 403970 12/8 OZ CS HEINZ MUSTARD POURABLE BOTTLE 100 50060 FOOD 113100 200/4 OZ. CS G POUPN MUSTARD DIJON IND GREY POUPON 100 50060 FOOD 404030 12/10 OZ CS GPOUPON MUSTARD DIJON SQUEEZE BOTTLE 100 50060 FOOD 488500 200/5.5GM CS FRENCHS MUSTARD INDIVIDUAL 100 50060 FOOD 403900 4/1 GL CS FRENCHS MUSTARD YELLOW CLASSIC 100 50060 FOOD 531660 6/10# CS LA CHOY RICE NOODLES 100 50060 FOOD 872000 6/3 LB CS BLUE DI NUT ALMOND TOASTED SLICED NAT 100 50060 FOOD 130610 6/3.5 LB CS TROPCAL PEANUTS GRANULATED 100 50060 FOOD 140420 10/LB CS RTI HONEY ROASTED PECANS 100 50060 FOOD 183210 6/2 LB CS TROPCAL NUT WALNUT PIECES COMB MED 100 50060 FOOD 999640 1/1 CS BUNGE SHORTENING FRY TEST KIT 100 50060 FOOD 600770 6/GAL CS SANTA L OLIVE OIL 100 50060 FOOD 121700 12/17 OZ CS SANTA L OLIVE OIL PURE SANTA LUCIA 100 50060 FOOD 523680 35/LB CS ELITE OIL POUR 'N FRY ULTRA LIFE 100 50060 FOOD 253350 35/LB CS IMPERIA OIL VEGETABLE SALAD IMPERIAL 100 50060 FOOD 428280 2/17.5 LB CS SUNYLND OLEO LIQUID MARGARINE 100 50060 FOOD 428220 30/1 LB CS RUBY T MARGARINE SOLIDS OLEO ALL VEG 100 50060 FOOD 389200 6/#10 CS DUET OLIVES SLICED RIPE 100 50060 FOOD 389500 4/1GL CS REMA OLIVE STUFF MANZ 100 50060 FOOD 380850 4/5 LB CS RTI RED ONION SLABS 1/4" 100 50060 FOOD 700020 4/5 LB CS RTI RED ONION SLABS 1/4" 100 50060 FOOD 122530 8/1.5 LB CS RUBYTUE ONION STRAWS 100 50060 FOOD 122510 8/1.5 LB CS RUBYTUE ONION STRAWS 100 50060 FOOD 128500 4/5 LB CS RTI PASTA MACARONI AND CHEESE 100 50060 FOOD 229300 1/20 LB CS ITAL LINGUINI 100 50060 FOOD 186600 2/10 LB CS DAKOTA LINGUINI PASTA 10" 100 50060 FOOD 222210 20/LB CS ITALPAS PENNE RIGATE PASTA 100 50060 FOOD 221800 20/LB CS ITALPAS ROTINI PASTA 100 50060 FOOD 27 Item # Pack/Size Vendor Description Customer Category 154550 12/2.5 LB CS PICTSWT PEA GREEN "A" 100 50060 FOOD 389330 6/10 CS DUET PEACH SLICES IN LIGHT SYRUP 100 50060 FOOD 389450 6/10 CS REMA PEAR HALVES HARVEST OF EDEN 100 50060 FOOD 397850 4/1 GL CS POCO BANANA PEPPER MILD SLICED 100 50060 FOOD 544100 4/1 GL CS DEAN CHERRY PEPPERS MILD 100 50060 FOOD 873900 6/10 CS CASA FE JALAPENOS PEPPERS NACHO SLICE 100 50060 FOOD 272100 4/1 GL CS EDEN PEPPERONCINI 100 50060 FOOD 658660 6/#10 BAG CS HEINZ PICKLE CHIP DILL (POUCH PACK) 100 50060 FOOD 927000 6/10 IN CS CHEF P PIE APPLE HI-PI UNBAKED 100 50060 FOOD 137250 8/2.25 # CS RTI CHOCOLATE CHIP PIE 100 50060 FOOD 137240 8/9 IN. CS RTI PIE CHOCOLATE CHIP 100 50060 FOOD 381860 6/10 CS DUET PINEAPPLE CHUNKS IN NAT JUICE 100 50060 FOOD 768350 4/5 LB CS EXCEL PORK SLICED 100 50060 FOOD 327700 6/16 OZ CS FRENCHS POTATO STICKS 100 50060 FOOD 128800 6/2.5 LB CS LAMB SWEET POTATO FRIES 100 50060 FOOD 360300 6/6 LB CS RUBY TU POTATO THIN REG CUT FROZEN PO 100 50060 FOOD 6220 50/LB CS AGRIFSH POTATOES BAKER 50 CT 100 50060 FOOD 208400 6/#10 CS L LEAF PUDDING CHOCOLATE LUCKY LEAF 100 50060 FOOD 123550 10/LB CS REMA RAISIN 100 50060 FOOD 446110 1/30 CS RTI RIB BABYBACK 1.75 DN RTI 100 50060 FOOD 116600 1/30 CS CURLY'S RIB BABYBACK 1.75 DN RTI 100 50060 FOOD 517510 30/LB CS MAPLEAF RIB BABYBACK 1.75#/DN RTI 100 50060 FOOD 446120 1/44 LB CS ESS RIB PORK LOIN BACK RTI 100 50060 FOOD 242080 1/50 LB CS RICLAND RICE DELTA STAR PARBOILED 100 50060 FOOD 644000 150/5 OZ CS SAGE RICE PILAF PREPARED 100 50060 FOOD 788100 6/2 LB CS DOLE ROMAINE CHOPPED 100 50060 FOOD 791900 4/5 LB CS DOLE ROMAINE CLASIC MIX 100 50060 FOOD 672140 2/5 LB CS ORVAL SALAD FOUR BEAN 100 50060 FOOD 310470 3/10 LB CS SANDRID SALAD GREEK FETA PASTA 100 50060 FOOD 310420 3/10 LB CS SANDRID SALAD ZESTY BOWTIE PASTA 100 50060 FOOD 310140 3/10 LB CS SANDRID SALAD BAKED POTATO REST STYLE 100 50060 FOOD 310150 3/10 LB CS SANDRID SALAD TEXAS REDSKIN POTATO 100 50060 FOOD 330130 4/1 GL CS PENNY'S SALSA MEDIUM FRESH 100 50060 FOOD 324000 4/5 LB CS RTI SAUCE ALFREDO (NEW RECIPE) 100 50060 FOOD 330140 4/5 LB CS RTI SAUCE HERBED ALFREDO 100 50060 FOOD 405680 4/1 GL CS CATTLMN BARBECUE SAUCE GOLD CATTLEMAN 100 50060 FOOD 143510 4/1 GAL CS RTI HONEY BBQ SAUCE 100 50060 FOOD 481000 4/1 GAL CS RTI BARBECUE SAUCE 100 50060 FOOD 330040 10/2 LB CS RTI STEAK BUTTER 100 50060 FOOD 391000 4/1 GAL CS RTI SAUCE COCKTAIL 100 50060 FOOD 330020 10/2 LB CS RTI DEMI GLAZE SAUCE 100 50060 FOOD 403450 4/1 GL CS FRANKS SAUCE RED HOT ORGINAL FRANK'S 100 50060 FOOD 403451 1/1 GL EA FRANKS SAUCE HOT RED PLASTIC JUG 100 50060 FOOD 622000 4/1 GAL CS TEXPETE SAUCE HOT TEXAS PETE 100 50060 FOOD 193000 4/5 LB CS RTI SAUCE MARINARA 100 50060 FOOD 330110 4/5 LB CS RTI SAUCE ORANGE PEANUT 100 50060 FOOD 403260 12/5 OZ. CS TABASCO SAUCE HOT RED PEPPER SAUCE 100 50060 FOOD 109020 4/1 GAL CS RTI SAUCE REMOULADE DIPPING 100 50060 FOOD 263000 4/5 LB CS RTI SAUCE RICE PILAF 100 50060 FOOD 28 Item # Pack/Size Vendor Description Customer Category 278000 6/3 LB CS RTI SAUCE SALSA BLACK BEAN (NEW) 100 50060 FOOD 403180 12/5 OZ. CS KIKKOMN SAUCE SOY 100 50060 FOOD 274000 4/5 LB CS RTI SAUCE SPINACH CON QUESO 100 50060 FOOD 403000 24/5 OZ CS HEINZ STEAK SAUCE HEINZ 57 100 50060 FOOD 402800 24/5 OZ CS A-1 STEAK SAUCE A-1 NABISCO 100 50060 FOOD 867001 1/1 GAL EA RTI SAUCE TARTAR 100 50060 FOOD 839990 100/1.5 OZ CS KENS SAUCE TARTAR IND 100 50060 FOOD 530800 4/1 GL CS FRENCHS WORCHESTERSHIRE SAUCE 100 50060 FOOD 402500 24/5 OZ CS L & P WORCHESTERSHIRE SAUCE ORGINAL 100 50060 FOOD 905700 6/7 LB CS NEWLYWD RIB SEASONING RUBY TUESDAY'S 100 50060 FOOD 560500 12/22 OZ CS BARON CHILI RUB SEASONING RED 100 50060 FOOD 155500 12/8.75 OZ CS BARONS SEASONING NEW ORLEANS 100 50060 FOOD 110230 12/2 LB CS RTI BLACKENED SEASONING FISH 100 50060 FOOD 186100 24/4 OZ CS BARON SEASONING SENSATION SAL FREE 100 50060 FOOD 752500 6/7 LB CS BARON RIB SEASONING RUBY TUESDAY'S 100 50060 FOOD 212800 60/8 OZ CS RTI SHRIMP COUNTRY FRIED 41/50CT 100 50060 FOOD 211770 4/5 LB CS RTI SHRIMP 36/40 P&D TAIL OFF 100 50060 FOOD 460230 4/1 GL CS WRIGHTS LIQUID SMOKE SEASONING 100 50060 FOOD 423550 1/5GL BNB CS CHERRY CHERRY COKE SYRUP BNB 100 50060 FOOD 423790 1/5GL BNB CS D-COKE CAFFEINE FREE DIET COKE SYRUP 100 50060 FOOD 423510 1/5GL BNB CS COKE COCA COLA CLASSIC SYRUP BNB 100 50060 FOOD 424110 1/5GL BNB CS DI-COKE DIET COKE SYRUP BNB 100 50060 FOOD 423780 1/5GL BNB CS HI-C PUNCH FLASHIN' FRUIT BNB 100 50060 FOOD 423740 1/2.5 BNB CS MSTR MX GINGER ALE BNB MASTER POUR 100 50060 FOOD 423580 1/5GL BNB CS MINMAID LEMONADE MINUTE MAID BNB ORIG 100 50060 FOOD 423840 1/5GL BNB CS MEL-YEL MELLO YELLO SYRUP BNB 100 50060 FOOD 424540 1/5GL BNB CS PIBBXTR MR PIBB EXTRA SYRUP BNB 100 50060 FOOD 423760 1/5GL BNB CS BARQ'S ROOT BEER SYRUP BNB BARQ'S 100 50060 FOOD 423810 1/5GL BNB CS SPRITE SPRITE SYRUP BNB 100 50060 FOOD 202710 24/12 OZ CS IBC ROOT BEER REG LONG NECK 100 50060 FOOD 330280 4/5 LB CS RTI SOUP BROC AND CHEESE 100 50060 FOOD 330030 4/5 LB CS RTI SOUTHWESTERN CHOWDER 100 50060 FOOD 430000 4/5 LB CS RTI SOUP FRENCH ONION 100 50060 FOOD 990000 4/5 LB CS RTI SOUP ITALIAN STYLE VEG RTI 100 50060 FOOD 640010 4/5 LB CS DF-RTI SOUR CREAM REAL 100 50060 FOOD 501101 1/1 LB EA BARON ALLSPICE GROUND 100 50060 FOOD 552101 1/32 OZ EA BARON SPICE CELERY SALT 100 50060 FOOD 552100 12/32 OZ CS BARON SPICE CELERY SALT 100 50060 FOOD 574111 1/16 OZ EA BARON SPICE CILANTRO FLAKE 100 50060 FOOD 581101 1/16 OZ EA BARON CINNAMON GROUND 100 50060 FOOD 593001 1/16 OZ EA BARON SPICE CUMIN GRD CAMINO 100 50060 FOOD 623101 1/40 OZ EA BARON SPICE GARLIC SALT 100 50060 FOOD 615001 1/24 OZ EA BARON SPICE GARLIC GRANULATED 100 50060 FOOD 617001 1/16 OZ EA BARON SPICE GARLIC POWDER 100 50060 FOOD 542301 1/24 OZ EA BARON SPICE JERK SEASONING 100 50060 FOOD 689991 1/5 OZ EA BARON OREGANO LEAVES 100 50060 FOOD 697001 1/16 OZ EA BARON PAPRIKA 100 50060 FOOD 703301 1/2 OZ EA BARON SPICE PARSLEY FLAKES 100 50060 FOOD 225321 1/10 OZ EA SAUER SPICE PARSLEY FLAKE #915498 100 50060 FOOD 29 Item # Pack/Size Vendor Description Customer Category 612400 12/28 OZ CS BARON FRENCH FRY SEASONING 100 50060 FOOD 711101 1/5 LB EA BARON SPICE PEPPER BLACK CAFE GRD 100 50060 FOOD 727401 1/9.5 OZ EA BARON SPICE PEPPER SUPREME 100 50060 FOOD 728001 1/16 OZ EA BARON SPICE PEPPER WHITE GROUND 100 50060 FOOD 710101 1/16 OZ EA BARON SPICE PEPPER BLK CAFE GRD 100 50060 FOOD 716000 12/16 OZ CS BARON SPICE PEPPER BLK WHOLE 100 50060 FOOD 727400 12/9.5 OZ CS BARON SPICE PEPPER SUPREME 100 50060 FOOD 722001 1/14 OZ EA BARON SPICE PEPPER CAYENNE GRD 100 50060 FOOD 722441 1/12 OZ EA BARON PEPPER CRUSHED RED 100 50060 FOOD 771700 20/LB CS BARON SALT DENDRITIC 100 50060 FOOD 461800 24/26 OZ CS POC/MOR SALT IODIZED MORTON 100 50060 FOOD 222900 6/5 LB CS VENTURA SPREAD GARLIC 100 50060 FOOD 390090 24/12 OZ CS MTN CTY STEAK RIBEYE 100 50060 FOOD 390070 24/12 OZ CS MT CITY STEAK STRIP SEASONED RTI 100 50060 FOOD 390030 24/10 OZ CS MTN CTY STEAK TOP SIRLOIN 100 50060 FOOD 847000 32/7 OZ CS AKSARBN STEAK TOP SIRLOIN 100 50060 FOOD 390020 28/7 OZ CS MTN CTY STEAK TOP SIRLION 100 50060 FOOD 841010 24/10 OZ CS AKSRBEN STEAK TOP SIRLOIN 100 50060 FOOD 116900 2000/CT CS RUBY TU SUGAR BLUE 100 50060 FOOD 507650 12/2 LB CS DOMINO SUGAR GOLDEN BROWN 100 50060 FOOD 508300 50/LB CS DOMINO SUGAR PURE CANE EXTRA FINE 100 50060 FOOD 487140 2000/3 GR CS DOMINO SUGAR INDIVIDUAL 100 50060 FOOD 283060 2000/3 GR CS RUBY TU SUGAR INDIVIDUAL 100 50060 FOOD 102960 3/2 LB CS REMA SUNFLOWER SEEDS 100 50060 FOOD 489210 2000/CT CS EQUAL SWEETNER EQUAL 100 50060 FOOD 116890 2000/CT CS RUBY TU SWEETNER PINK 100 50060 FOOD 589170 3000/CT CS SWTNLOW SWEET 'N LOW 100 50060 FOOD 502140 36/4 OZ CS ROYAL C TEA BAG W/FILTERS ROYAL CUP 100 50060 FOOD 502300 10/100 IND CS ROY CUP TEA BAGS ENVELOPE ROYAL CUP 100 50060 FOOD 502301 100/CT EA ROY CUP TEA BAGS ENVELOPE ROYAL CUP 100 50060 FOOD 839010 1/2.5 GAL CS NESTEA PEACH TEA BNB 100 50060 FOOD 553320 1/2.5 GAL CS NESTEA RASPBERRY ICED TEA BNB 100 50060 FOOD 100940 4/5 LB CS RTI TOMATOES DICED FRESH 1/4 100 50060 FOOD 305460 4/5 LB CS RTI TOMATOES DICED FRESH 100 50060 FOOD 305230 4/5 LB CS RTI TOMATOES SLICED FRESH " 100 50060 FOOD 101190 4/5 LB CS RTI TOMATOES SLICED FRESH " 100 50060 FOOD 221100 6/10 CS JHS TOPPING CARAMEL FUDGE 100 50060 FOOD 437100 6/10 CS JHS FUDGE TOPPING OLD FASHIONED 100 50060 FOOD 654600 12/15 OZ CS D FAIR TOPPING WHIP CREAM LT ARESOL 100 50060 FOOD 171000 25/ # CS SUPER L 6" WHITE CORN TORTILLAS QTRS 100 50060 FOOD 821000 12/12 CT CS SUPER L TORTILLA FLOUR 12" PRESSED 100 50060 FOOD 172500 12/20 CT CS SUPER L TORTILLA FLOUR 6" 100 50060 FOOD 909700 6/81 OZ CS DOLE TROPICAL FRUIT BLEND 100 50060 FOOD 225960 30/5.33 OZ CS P PRIDE TURKEY BURGER MED GARLIC 100 50060 FOOD 651410 2/10 LB CS PERDUE TURKEY CURED JULIENNE 100 50060 FOOD 701560 10/2.5 LB CS PERDUE TURKEY SLICED PORTIONED RTI 100 50060 FOOD 185000 12/12 OZ CS HEINZ VINEGAR BALSAMIC 100 50060 FOOD 179000 12/12 OZ CS HEINZ VINEGAR MALT 100 50060 FOOD 179900 12/12 OZ CS HEINZ VINEGAR RED WINE 100 50060 FOOD 30 Item # Pack/Size Vendor Description Customer Category 178800 12/12 OZ CS HEINZ VINEGAR SALAD 100 50060 FOOD 400190 6/1 GL CS HEINZ VINEGAR DISTILLED WHITE 100 50060 FOOD 176170 12/12 OZ CS HEINZ VINEGAR GARLIC FLAVORED 100 50060 FOOD 100700 32/.5 LT CS DANNON WATER NATURAL SPRING 100 50060 FOOD 174800 24/16.9 OZ CS DASANI WATER PURIFIED 100 50060 FOOD 10080 24/11 OZ CS PERRIER WATER SPARKLING MINERAL GLASS 100 50060 FOOD 300400 12/32 OZ CS I OASIS BAR MIX BANANA 110 50010 BAR SUPP 511000 12/1 LITER CS FINEST BLOODY MARY MIX PREMIUM 110 50010 BAR SUPP 901900 12/1 LITER CS RUBY T BLOODY MARY MIX CAJUN AM/BVG 110 50010 BAR SUPP 11800 24/15 OZ CS C LOPEZ CREAM OF COCONUT BAR MIX 110 50010 BAR SUPP 990850 24/15 OZ CS COCLOPZ CREAM OF COCONUT COCO LOPEZ 110 50010 BAR SUPP 200100 12/32 OZ CS I OASIS STRAWBERRY DAQUIRI BAR MIX 110 50010 BAR SUPP 807950 12/1 LITER CS FINEST GRENADINE SYRUP BAR MIX 110 50010 BAR SUPP 114960 12/1 LITER CS FINEST BAR MIX JUICE LIME 110 50010 BAR SUPP 522000 4/1 GAL CS RTI SWEET & SOUR MARGARITA MIX 110 50010 BAR SUPP 200500 12/32 OZ CS I OASIS BAR MIX MANGO 110 50010 BAR SUPP 300100 12/32 OZ CS I OASIS BAR MIX PINA COLADA 110 50010 BAR SUPP 300900 12/32 OZ CS I OASIS BAR MIX RASPBERRY 110 50010 BAR SUPP 300500 12/32 OZ CS I OASIS BAR MIX SWEET AND SOUR 110 50010 BAR SUPP 637200 12/32 OZ. CS BACARDI SWEET N' SOUR MIXER 110 50010 BAR SUPP 588990 1/5 LB CS TROPCAL CANDY GUMMY FISH ASST 110 50010 BAR SUPP 658000 25/LB CS WHOPPER CANDY MALTED MILK BALLS MINI 110 50010 BAR SUPP 271300 6/.5 GL CS EDEN CHERRIES W/STEM MARASCHINO 110 50010 BAR SUPP 501110 1000/CT CS RTI COASTER SAM ADAMS 110 50010 BAR SUPP 108000 24/3 OZ. CS MAGIC FLAVOR RIMMER BLUE 110 50010 BAR SUPP 751260 24/3 OZ. CS MAGIC FLAVOR RIMMER GREEN LIME SALT 110 50010 BAR SUPP 751250 24/3 OZ. CS MAGIC FLAVOR RIMMER STRAWBERRY SALT 110 50010 BAR SUPP 500150 12/32 OZ CS I OASIS ICE CREAM MIX VANILLA 110 50010 BAR SUPP 665540 8/60 OZ CS O SPRAY JUICE CRANBERRY COCKTAIL 110 50010 BAR SUPP 895910 8/60 OZ CS O SPRAY GRAPEFRUIT JUICE RUBY RED 110 50010 BAR SUPP 308830 48/5.52 OZ CS OCEAN S GRAPEFRUIT JUICE WHITE 100% 110 50010 BAR SUPP 665580 8/60 OZ CS O SPRAY JUICE WHITE GRAPEFRUIT 100% 110 50010 BAR SUPP 151630 8/64 OZ CS FLORIDA JUICE ORANGE FLORIDA NATURAL 110 50010 BAR SUPP 342940 48/6 OZ CS DOLE PINEAPPLE JUICE 100% 110 50010 BAR SUPP 342920 12/46 OZ CS DOLE PINEAPPLE JUICE 100% 110 50010 BAR SUPP 343800 48/5.5 OZ CS CAMPBEL JUICE V-8 IND EZO 110 50010 BAR SUPP 637510 12/32 OZ CS BACARDI MIXER BANANA 110 50010 BAR SUPP 637700 12/32 OZ CS BACARDI MIXER ICE CREAM 110 50010 BAR SUPP 637400 12/32 OZ CS BACARDI MIXER RASPBERRY 110 50010 BAR SUPP 267310 4/1 GL CS DUET OLIVES QUEEN STUFFED JUMBO 110 50010 BAR SUPP 424090 1/2.5 GL CS MSTR MX TONIC WATER BNB MASTER POUR 110 50010 BAR SUPP 461920 12/3 LB CS MORTON SALT KOSHER 110 50010 BAR SUPP 279820 6/6-1/2 CS PACKER STRAWBERRY SLICE 4+1 110 50010 BAR SUPP 895150 24/24 OZ CS HERSHEY SYRUP CHOCOLATE SQUEEZE 110 50010 BAR SUPP 456450 1000/TO GO CS SHEART CUP FRENCH FRY TO GO 310 73660 PAPER 223330 500/12 OZ CS RTI CUP KIDS COMBO 12 OUNCE 310 73660 PAPER 800820 2400/2 OZ CS FT DIX CUP SOUFFLE PLASTIC 2 OZ 310 73660 PAPER 575950 3000/15X17 CS PREFER NAPKIN DINNER 1/8FOLD 2-PLY 310 73660 PAPER 846320 50/3X3.03I CS NCR TAPE PAPER ROLL 3" 194' 310 73660 PAPER 31 Item # Pack/Size Vendor Description Customer Category 860100 1/2.5 GL CS OASIS CLEANER ALL PURPOSE 133 320 73612 JANITRL/ 546401 1/GAL EA BRASSO CLEANER BRASS POLISH 320 73612 JANITRL/ 860380 8/1.75# CS ECOLAB DESTAINER DIP-IT (COFFEE/TEA) 320 73612 JANITRL/ 862610 1/2.5 GL CS ECOLAB CLEANER ALL PURP CITRUS WOOD 320 73612 JANITRL/ 860130 1/2.5 GL CS OASIS CLEANER FLOOR 115 AMMONIATED 320 73612 JANITRL/ 230000 34/LB CS SILBRIC CLEANER FILTER AID SIL-KLEER 320 73612 JANITRL/ 866200 4/1 GL CS MAGNSOL FRYER BOIL OUT MAGICLEAN 320 73612 JANITRL/ 112270 1/2.5 GL CS ECOLAB CLEANER GLASS OASIS 255 SF 320 73612 JANITRL/ 171110 4/1 GL CS ECOLAB CLEANER GREASECUTTER 320 73612 JANITRL/ 154610 4/1 GAL CS ECOLAB CLEANER KOOL-KLENE OASIS(FRZ) 320 73612 JANITRL/ 107070 1/2.5 GL CS ECOLAB CLEANER MULTI-SURFACE OASIS 320 73612 JANITRL/ 860210 2/8 LB CS ECOLAB CLEANER SILVER POWER 12922 320 73612 JANITRL/ 189030 12/17 OZ CS ECOLAB CLEANER AEROSOL STAINLESS STL 320 73612 JANITRL/ 862500 1/2.5 GL CS ECOLAB CLEANER TILE QUARRY OASIS 125 320 73612 JANITRL/ 525570 100/CT CS EXCELNT CLEANER URN ALL PURPOSE 320 73612 JANITRL/ 860090 4/1 GL CS ECOLAB DELIMER LIME AWAY 12021 320 73612 JANITRL/ 860140 6/9 LB CS ECOLAB DETERGENT DISH SOLID POWER 320 73612 JANITRL/ 860240 4/5 LB CS ECOLAB DETERGENT POT/PAN SOLITAIRE 320 73612 JANITRL/ 860160 2/5 QT CS ECOLAB DETERGENT BAR STAR 320 73612 JANITRL/ 112630 4/1 GAL CS ECOLAB DETERGENT PAN DANDY 320 73612 JANITRL/ 151230 2/2 LB CS ECOLAB RINSE AID SPOTFREE OASIS 320 73612 JANITRL/ 860110 1/2.5 GL CS ECOLAB SANITIZER QUAT OASIS 144 320 73612 JANITRL/ 860170 2/5 QT CS ECOLAB SANITIZER BAR STAR 320 73612 JANITRL/ 139790 4/1 GL CS ECOLAB SANITIZER ECO-SAN 320 73612 JANITRL/ 860480 16/450 ML CS ECOLAB HAND SOAP CLEAN & SMOOTH ANTI 320 73612 JANITRL/ 860450 4/1 GL CS ECOLAB SOAP HAND CLEAN & SMOOTH ANTI 320 73612 JANITRL/ 850850 2000/6.5 X7" CS TUFFGRD BAG PREPORTIONING SEVEN DAY 330 73675 SUPPLIES 120190 1000/8X3X15 CS PACKER BAG FOOD CLEAR POLY 120NP 330 73675 SUPPLIES 110110 1000/6X3X15 CS PACKER BAG FOOD CLEAR POLY 110NP 330 73675 SUPPLIES 629160 1000/6X3X12 CS CAP/PKR BAG FOOD PLASTIC CLEAR 330 73675 SUPPLIES 181810 1000/12X18 CS TUFFGRD BAG STORAGE FOOD 1/6 SIZE 330 73675 SUPPLIES 617750 2000/6.5X7 CS TUFFGRD BAG SANDWICH CLEAR SADDLE 330 73675 SUPPLIES 865030 1000/4X2X8 CS CAPITAL BAG SMALL PORTION 330 73675 SUPPLIES 202030 8/2500 CS ROYAL NAPKIN BANDS RUBY TUESDAY 330 73675 SUPPLIES 545570 1/LARGE EA R&R BELTS SAFETY LARGE 34-42 330 73675 SUPPLIES 545560 1/MED EA R&R BELTS SAFETY MED 28-36 330 73675 SUPPLIES 545590 1/XXL EA R&R BELTS SAFETY XXLARGE 330 73675 SUPPLIES 874941 1/12X18 EA KATCHAL BOARD CUTTING COLOR WHITE 330 73675 SUPPLIES 874931 1/15X20 EA KATCHAL BOARD CUTTING COLOR WHITE 330 73675 SUPPLIES 563200 1/24 OZ EA SOUTHRN BROOM HOUSEKEEPING ALL CORN 330 73675 SUPPLIES 673810 1/CT EA O/CEDAR BROOM MAXI ANGLER FLAGGED 330 73675 SUPPLIES 673820 1/30 IN EA SOUTHRN BROOM TOY LOBBY FOR DUST PAN 330 73675 SUPPLIES 557490 1/150 CT CS RTI/NCR CAPTAIN PAD GUEST CHECK RUBY 330 73675 SUPPLIES 521090 1/EACH CS OKIDATA CARTRIDGE TONER MODEL 10I 330 73675 SUPPLIES 392500 100/.75 OZ CS SARALEE CLEANER URN 330 73675 SUPPLIES 523790 2000/CT CS RTI COASTERS CLASSIC GRILL 330 73675 SUPPLIES 707071 1/18 IN EA REYNOLD CUTTER SLIDE 18 " 330 73675 SUPPLIES 808081 1/12 IN EA REYNOLD CUTTER SLIDE 12 " 330 73675 SUPPLIES 230500 2000/.75 IN EA DAYDOTS DAY DOT FRIDAY 2305 330 73675 SUPPLIES 32 Item # Pack/Size Vendor Description Customer Category 230110 2000/.75 IN EA DAYDOTS DAY DOT MONDAY 2301 330 73675 SUPPLIES 883460 2000/.75 IN EA DAYDOTS DAY DOT SATURDAY ORANGE 2306 330 73675 SUPPLIES 230710 2000/.75 IN EA DAYDOTS DAY DOT SUNDAY 2307 330 73675 SUPPLIES 230400 2000/.75 IN EA DAYDOTS DAY DOT THURSDAY 2304 330 73675 SUPPLIES 230200 2000/.75 IN EA DAYDOTS DAY DOT TUESDAY 2302 330 73675 SUPPLIES 772300 500/2 IN EA DAYDOTS DAY DOT USE FIRST 7723 330 73675 SUPPLIES 230300 2000/.75 IN EA DAYDOTS DAY DOT WEDNESDAY 2303 330 73675 SUPPLIES 692111 1/# 20 EA VOLRATH DISHER YELLOW 330 73675 SUPPLIES 545080 1/1 EA CS GAPACI DISPENSER TOWELMASTER 330 73675 SUPPLIES 567591 1/1 EA EA GAPACI DISPENSER TISSUE TOILET ROLLM 330 73675 SUPPLIES 883490 1/EA EA DAYDOT DISPENSER FOR .75" DOTS 777 330 73675 SUPPLIES 537711 1/ EA GAPACI DISPENSER TOILET TISSUE DBLE 330 73675 SUPPLIES 515510 1000/CT CS BREWRIT COFFEE FILTERS BREW RITE 330 73675 SUPPLIES 515530 500/CT CS PKR FILTER ICE TEA TF-13X5 330 73675 SUPPLIES 621000 1/18X500 CS POC FOIL ROLL STANDARD WT 330 73675 SUPPLIES 621200 1/18X1M CS POC FOIL ROLL HEAVY DUTY 330 73675 SUPPLIES 510120 10/100CT M CS AMBITEX GLOVE LATEX POWDERED MEDIUM 330 73675 SUPPLIES 120400 12/8X4X3.5 CS ACS GRILL BRICK 330 73675 SUPPLIES 483001 1/CT EA ROYAL GRILL SCREEN HANDLE 330 73675 SUPPLIES 627261 1/20 CT EA 3M GRILL SCREEN 4X5.5" #200 330 73675 SUPPLIES 144001 1/144 CT EA ROYAL HAIRNET DARK BROWN 330 73675 SUPPLIES 545100 50/LB BOX CS PKR ICEMELT/SALT/SAFESTEP BOX 330 73675 SUPPLIES 685060 250/CT CS MAX/OMG KIT CUTLERY OMEGA K,F,S/SP/NP 330 73675 SUPPLIES 626330 250/18X14 CS TUFFGRD LINER PAN BAG 1/3 & 1/4 SIZE 330 73675 SUPPLIES 630450 250/40X48 CS IBS LINER 40-45 GL CLEAR HD 330 73675 SUPPLIES 630500 200/38X60 CS IBS LINER 55 GALLON CLEAR HD 330 73675 SUPPLIES 628340 5/1000 CT CS PKR MARKER STEAK MEDIUM SMM/9285W 330 73675 SUPPLIES 628400 5/1000 CT CS PKR MARKER STEAK WELL SMW/P285TA 330 73675 SUPPLIES 628360 5/1000 CT CS PKR MARKER STEAK MED RARE P285P 330 73675 SUPPLIES 628380 5/1000 CT CS PKR MARKER STEAK MED WELL P285Y 330 73675 SUPPLIES 551960 50/50 CT CS ATLAS MATCHES WHITE CVR 196 330 73675 SUPPLIES 563100 1/60 IN EA SOUTHRN MOP HANDLE FOR SADDLE TYPE C8 330 73675 SUPPLIES 562750 1/24 OZ EA SOUTHRN MOP HEAD SADDLE TYPE RAYON 330 73675 SUPPLIES 632350 60/CT CS 3M PAD GEN PURPOSE GREEN #9650 330 73675 SUPPLIES 851000 1/CS/8X11 CS NCR PAPER COPY 8.5 X 11" WHITE 330 73675 SUPPLIES 490600 1000/16.5X24 CS STICBAN PAN LINER NON STICKING 330 73675 SUPPLIES 629000 10/1000 3" CS ROYAL PICK SWORDPICK COCKTAIL 330 73675 SUPPLIES 123560 6/EA CS NCR INKING SYSTEM BLACK RIBBON 330 73675 SUPPLIES 600360 1/12 CT CS CAPITAL RIBBON PRINTER CARTRIDGE B/R 330 73675 SUPPLIES 725130 1/CT EA PACKER SCREENS URINAL W/BLK F/CLEAN 330 73675 SUPPLIES 808801 1/16/100 EA ROYAL SKEWER BAMBOO 8" 330 73675 SUPPLIES 808800 12/16/100 CS ROYAL SKEWER BAMBOO 8" 330 73675 SUPPLIES 555000 10/1000 CT CS BEACON STIRRER COCKTAIL BAR 5" 330 73675 SUPPLIES 845910 50/3X3 IN CS NCR TAPE PAPER ROLL 3X3 2 PLY 330 73675 SUPPLIES 350440 1/50 CT CS NCR/RTI TAPE PAPER THERMAL PRINT 1PLY 330 73675 SUPPLIES 762370 1/6" EA COOPER THERMOMETER TEST 0 TO 220 330 73675 SUPPLIES 193750 36/CT CS COMPACT TISSUE TOILET CORELESS 2 PLY 330 73675 SUPPLIES 271270 48/1000 ST CS GP/PAKR TISSUE TOILET1 PLY ROLLMASTER 330 73675 SUPPLIES 566640 12/1000' CS SCA/PKR TISSUE TOILET JMBO ROLL TJ664 330 73675 SUPPLIES 33 Item # Pack/Size Vendor Description Customer Category 569000 12/1075' CS ACCLAIM TISSUE TOILET 2PLY ROLLSAVR 330 73675 SUPPLIES 812121 1/1000/4" EA ROYAL TOOTHPICK FRAU FRAU FRILL CLU 330 73675 SUPPLIES 996870 12/1000 CS ROYAL TOOTHPICKS MINT CELO WRAPPED 330 73675 SUPPLIES 628800 24/800 CT CS PKR TOOTHPICK ROUND UNWRAP RH24 330 73675 SUPPLIES 571150 2400/10 X 13 CS ACCLAIM TOWEL C-FOLD WHITE 330 73675 SUPPLIES 572160 1000/CT CS ROYAL TOWELETTES MOIST FINGERBOWL 330 73675 SUPPLIES 981020 12/450' CS TOWLMST TOWEL ROLL SOFT WHITE "B" 330 73675 SUPPLIES 793850 12/4 OZ CS PACKER URINAL BLOCKS CHERRY FRESH 330 73675 SUPPLIES 648000 12/500 CT CS PKR WRAP DELI WAX 12X10.75 FOOD S 330 73675 SUPPLIES 624750 1/18X2M CS POC WRAP PLASTIC FILM ROLL 9071 330 73675 SUPPLIES 624650 1/12X2M CS POC WRAP PLASTIC FILM ROLL 330 73675 SUPPLIES 331570 200/24X15.7 CS RTI BAG SHOPPER KRAFT TO GO 340 73660 TO GO IT 526630 500/TBD CS RTI BAG WAVE TOP RUBY TUESDAY 340 73660 TO GO IT 800800 500/8 OZ CS ANCHOR CONTAINER CLEAR MICROLITE 340 73660 TO GO IT 102120 1000/10 OZ CS DART CONTAINER FOAM 10 OZ 340 73660 TO GO IT 208200 500/8 OZ CS REYNOLD CONTAINER CLEAR PLAS DELPAK 340 73660 TO GO IT 122220 500/12 OZ CS ANCHOR CONTAINER WHITE MICROLITE 340 73660 TO GO IT 608600 500/8 OZ CS REYNOLD CONTAINER DELPAK BLACK 340 73660 TO GO IT 866270 5000/4 OZ CS SOLO CUP PAPER CONE 340 73660 TO GO IT 121210 1000/12 OZ CS DART CUP FOAM 12 OZ (LID 121310) 340 73660 TO GO IT 589200 500/20 OZ CS WINCUP CUP FOAM (20C16-TX/C2022-MD) 340 73660 TO GO IT 316600 1000/16 OZ CS SOLO CUP HOT 16 OZ PAPER BISTRO 340 73660 TO GO IT 601760 2500/2 OZ CS SOLO CUP SOUFFLE PLASTIC(L-607770) 340 73660 TO GO IT 611760 2500/2 OZ CS SOLO CUP SOUFFLE PLASTIC BLK(60777 340 73660 TO GO IT 601770 2500/3.25 OZ CS SOLO CUP SOUFFLE PLASTIC(LID 60778 340 73660 TO GO IT 420020 250/CT CS MAX/OMG KIT CUTLERY OMEGA K,F,S/SP/NP 340 73660 TO GO IT 409000 500/8/12 OZ CS ANCHOR LID DELI CLEARMICROLITE 8/12Z 340 73660 TO GO IT 201200 500/8/16OZ CS REYNOLD LID CONTAINER DELPAK 8&16 OZ 340 73660 TO GO IT 200600 1000/12-16OZ CS DART LID CONTAINER CN5,8,10,12,16 340 73660 TO GO IT 418000 1000/DT18 CS WINCUP LID CUP COFFEE/STRAW(589200) 340 73660 TO GO IT 598910 1000/12 OZ CS DART LID STRAW SLOTTED 340 73660 TO GO IT 703330 500/8/32 OZ CS REYNOLD LID ROUND CLEAR DELI PAK PP 340 73660 TO GO IT 607770 2500/2 OZ CS SOLO LID SOUFFLE PLAS (CUP#601760) 340 73660 TO GO IT 607780 2500/4 OZ CS SOLO LID SOUFFLE PLASTIC (601770) 340 73660 TO GO IT 121310 1000/12 OZ CS DART LID 12 FOAM (FITS CUP 121210) 340 73660 TO GO IT 113040 125/L COMBO CS C&M/RTI PLATTER/LID COMBO BLACK PLST 340 73660 TO GO IT 110400 250/S COMB0 CS C&M/RTI PLATTER &LID COMBO BLACK PLST 340 73660 TO GO IT 128300 24/500/7.7 CS SOLO STRAW JUMBO CLEAR WRPD 7.75" 340 73660 TO GO IT 556250 200/32 OZ CS DOPACO TRAY 4-CUP DRINK CARRIER 340 73660 TO GO IT 200230 200/9X9X3 L CS RTI CONTAINER LARGE HINGED 1 COMP 340 73660 TO GO IT 205050 200/9X6.5X3 CS RTI CONTAINER RTI SMALL 1COMP W 340 73660 TO GO IT 658350 36/10 OZ CS LIB/WTI BOWL NAPPY PRINCESS R/E 360 73609 CHINA 658360 12/20 OZ CS LIB-WTI BOWL PASTA PRINCESS ULTIMA 360 73609 CHINA 679790 48/5 OZ CS GESSNER BOWL SALSA BONE 360 73609 CHINA 658390 36/8.50 OZ CS LIB/WTI MUG COFFEE TIARA WHITE 360 73609 CHINA 658270 36/71/8 IN CS LIB/WTI PLATE PRINCESS WHITE 360 73609 CHINA 34 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION Item # Pack/Size Vendor Description Customer Category 658380 24/9 IN CS LIB-WTI PLATE PRINCESS WHITE UN/DEC. 360 73609 CHINA 658400 12/12" CS LIB/WTI PLATE PRINCESS WHITE 360 73609 CHINA 658340 12/11 1/2" CS LIB/WTI PLATTER N/RIM ULTIMA 360 73609 CHINA 658370 12/13.25IN CS LIB/WTI PLATTER N/R UN/DEC KINGSMEN 360 73609 CHINA 679810 72/2 OZ CS GESSNER RAMEKIN SMOOTH SIDE BONE 360 73609 CHINA 672070 36/3.75 IN CS LIBBEY GLASS ASHTRAY SQUARE CLEAR 370 73609 GLASSWAR 537080 24/17.5 OZ CS LIBBEY GLASS BRANDY EMBASSY 370 73609 GLASSWAR 666610 36/6 OZ CS LIBBEY GLASS COCKTAIL CITATION 370 73609 GLASSWAR 666320 12/32 OZ CS INDIANA GLASS GOBLET WEISS 370 73609 GLASSWAR 901040 24/8.5 OZ CS LIBBEY GLASS IRISH COFFEE 370 73609 GLASSWAR 667390 24/16 OZ CS LIBBEY GLASS MIXING SATIN FINISH 370 73609 GLASSWAR 667430 24/14 OZ CS LIBBEY GLASS MIXING DURATUFF COOLER 370 73609 GLASSWAR 662520 12/14 OZ CS LIBBEY GLASS MUG PANELED 5018 370 73609 GLASSWAR 550445 12/22 OZ CS LIBBEY GLASS MUG 5360 370 73609 GLASSWAR 666680 36/8 OZ CS LIBBEY GLASS ROCKS GIBRALTAR 370 73609 GLASSWAR 872420 36/9 OZ CS LIBBEY GLASS ROCKS INVERNESS 370 73609 GLASSWAR 801910 36/4.5 OZ CS LIBBEY GLASS ROCKS GIBRALTAR 15248 370 73609 GLASSWAR 997360 36/10.75 CS LIBBEY GLASS WINE TEARDROP 3957 370 73609 GLASSWAR 658491 1/36 CT EA LIB-WTI FORK DINNER HARBOUR II 380 73609 FLATWARE 100120 1000/CT CS DISPOZO FORK PLASTIC EBONY MONARCH 380 73609 FLATWARE 658511 1/12 CT EA LIB-WTI KNIFE DINNER SH HARBOUR II 380 73609 FLATWARE 100220 1000/CT CS DISPOZO KNIFE PLASTIC MONARCH EBONYHW 380 73609 FLATWARE 658461 1/36 CT EA LIB-WTI SPOON DESSERT HARBOUR II 380 73609 FLATWARE 658451 1/36 CT EA LIB-WTI SPOON TEA/COFFEE HARBOUR II 380 73609 FLATWARE 630750 250/CT CS R-MAID BAG/LINER FOR NAPKIN RECPT, 390 73675 SMALLWAR 673790 1/CT EA R/MAID PAN LOBBY DUST W/HANDLE 390 73675 SMALLWAR 626460 1/12X5X11 EA R-MAID RECEPTACLE SANITARY NAPKIN 390 73675 SMALLWAR 626400 250/CT CS STAYFRE SANITARY NAPKIN CLASSIC MAXI 390 73675 SMALLWAR 922241 1/ 7" EA FULLER SWEEPER CARPET 390 73675 SMALLWAR 998060 1/46X60 EA AMERICO TABLECLOTH W/LOGO RUBYTUESDAY 390 73675 SMALLWAR 461740 40/LB CS MORTON SALT PELLETS SYSTEM SAVER 520 74060 MAINTNCE 410010 4/100CT M CS HANDGAR GLOVE LATEX POWDERLESS MEDIUM 530 78776 SAFETY S 410030 4/100CTXL CS HANDGAR GLOVE LATEX POWDERLESS XLG 530 78776 SAFETY S 510130 10/100CT L CS AMBITEX GLOVE LATEX POWDERED LARGE 530 78776 SAFETY S 410020 4/100CT L CS AMBITEX GLOVE LATEX POWDERLESS LARGE 530 78776 SAFETY S 410040 10/100CT M CS HANDGAR GLOVE POLY MEDIUM 530 78776 SAFETY S 770310 1/MD CS ANSELL GLOVE SAFETY POL/BEAR SUPREME 530 78776 SAFETY S 705410 10/100CT L CS FEATHER GLOVE VINYL POWDERED LARGE 530 78776 SAFETY S 705300 10/100CT M CS FEATHER GLOVE VINYL POWDERED MEDIUM 530 78776 SAFETY S []* 35 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION EXHIBIT "J" EXAMPLE TO FOLLOW [ ]* PFG ACCOUNTING PERIOD FROM TO PFG QTY SOLD GM ITEM # PK/SZ BRAND DESCRIPTION NET WT EQUV SOLD @ ./PC PFG GAIN (LOSS) NEW OLD NEW OLD NEW OLD NEW OLD PERIOD TOTAL PFG GAIN (LOSS) 36 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION EXHIBIT "K" 9/5/2006 [ ]* Ruby Tuesday's, Inc. O/G # VND # Vendor Name Disc % Disc Days []* []* 400 10 3-M PRODUCTS-LAD4110 (AC) []* []* 400 1720 ALLEN CANNING COMPANY []* []* 400 1740 A.L. SCHUTZMAN COMPANY []* []* 400 1755 A. ZEREGA'S SONS, INC. []* []* 400 2470 AMERICAN METALCRAFT, INC. []* []* 400 2626 AMERICAN PAPER []* []* 400 2710 MCCAIN FOODS []* []* 400 2711 ANCHOR PACKAGING []* []* 400 2920 DOMINO FOODS, INC. []* []* 400 4088 B & G FOODS []* []* 400 4260 BARON SPICES []* []* 400 6054 JET PLASTICA []* []* 400 7060 BROWN PAPER GOODS []* []* 400 7320 BRUCE FOODS []* []* 400 7810 BUNGE []* []* 400 8002 PINNACLE FOODS CORP. []* []* 400 8620 CAMBRO []* []* 400 8719 CAMPBELL SALES COMPANY []* []* 400 9364 CARDINAL PRODUCTS []* []* 400 9533 CARRINGTON FOODS, INC. []* []* 400 11151 C & M FINE PACK INC. []* []* 400 11806 DOMINO FOODS INC. []* []* 400 13220 THE COCA COLA COMPANY []* []* 400 13752 HUHTAMAKI/CHINET FOODSERV []* []* 400 14180 CARLISLE FOODSERVICE PROD []* []* 400 15941 DART CONTAINER CORP. []* []* 400 17320 DIAMOND CRYSTAL BRANDS []* []* 400 17499 DISPOZ-O []* []* 400 17500 DISPOZ-O []* []* 400 18419 DRACKETT/S.C.JOHNSON []* []* 400 18451 ECOLAB []* []* 400 18850 DOT FOODS(REF/FROZEN TRK) []* []* 400 19100 KEN'S FOODS []* []* 400 19560 DOLCO PACKAGING (ELM PKG) []* []* 400 19766 ENCORE GOURMET []* []* 400 20510 FABRI-KAL CORPORATION []* []* 400 21819 GEORGIA PACIFIC []* []* 400 22910 LIBERTYWARE LLC []* []* 400 24531 GLEASON CORPORATION []* []* 400 25800 TWININGS NORTH AMERICA IN []* []* 400 25870 COCA-COLA USA []* []* 37 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION 400 26950 HANDY WACKS []* []* 400 27020 HANDGARDS INC. []* []* 400 27035 HANOVER FOODS CORPORATION []* []* 400 27420 BROWNE-HALCO INC. []* []* 400 28030 HEINZ SERVICE/FREEMONT []* []* 400 28230 HERSHEY CHOCOLATE COMPANY []* []* 400 30100 MOTT'S INC. []* []* 400 30106 ACS INDUSTRIES, INC []* []* 400 30220 CONAGRA PACKAGED FOODS CO []* []* 400 30330 IBS CORPORATION []* []* 400 30826 INFRA CORPORATION []* []* 400 31920 SOUTHERN BROOM & MOP CO. []* []* 400 31950 J. M. SMUCKER LLC []* []* 400 32000 J. R. SIMPLOT COMPANY []* []* 400 33900 KIK INTERNATIONAL INC []* []* 400 34025 KIKKOMAN INTERNATIONAL []* []* 400 34200 KNOUSE FOODS, INC. []* []* 400 34230 NEW YORK FROZEN FOODS []* []* 400 34500 NATURALY POTATOES []* []* 400 34829 LAKESIDE FOODS []* []* 400 39912 ROYAL PAPER PRODUCTS,INC. []* []* 400 39945 MAX PACKAGING COMPANY []* []* 400 40220 MCILHENNY COMPANY []* []* 400 43320 KRAFT FOODS INC. []* []* 400 44850 NORPRO []* []* 400 44920 NORPAC SERVICES []* []* 400 45050 OCEANSPRAY CRANBERRIES []* []* 400 45195 OMAR MEDICAL SUPPLIES,INC []* []* 400 45340 MCWHORTER AND COMPANY []* []* 400 45615 PACTIV CORPORATION []* []* 400 47185 DOPACO (NATIONAL ACCT) []* []* 400 47420 GENPAK CORPORATION []* []* 400 47720 HEINZ NORTH AMERICA []* []* 400 48700 PROLON ,LLC []* []* 400 48710 ANCHOR HOCKING GLASS []* []* 400 49120 JAMES AUSTIN COMPANY []* []* 400 49450 RECKITT BENCKISER []* []* 400 50675 REYNOLDS FOOD PKG. LLC []* []* 400 51024 SCHWAN'S FOODSERVICE []* []* 400 52780 DEXTER-RUSSELL INC. []* []* 400 53913 C.F. SAUER []* []* 400 54500 SERVER PRODUCTS, INC. []* []* 400 55460 SOLO CUP COMPANY []* []* 400 55686 SOUTHERN CHAMPION TRAY,LP []* []* 400 57335 DOLE PACKAGED FOODS []* []* 400 57352 NESTLE USA []* []* 400 57360 SUGAR FOODS CORPORATION []* []* 400 57415 DOT FOODS []* []* 38 *CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION 400 57449 DOT FOODS, INC. []* []* 400 57465 BAY VALLEY FOODS []* []* 400 57615 SUPER LOPEZ TORTILLA []* []* 400 58620 T MARZETTI COMPANY []* []* 400 62655 TINICUM RESEARCH []* []* 400 63472 TRADEX INTERNATIONAL []* []* 400 63900 TREE TOP JUICE CO []* []* 400 65149 UNITED CITRUS PRODUCTS []* []* 400 65380 LAVOI CORP DBA EPI BREAD []* []* 400 65425 COMARK INSTRUMENTS INC []* []* 400 65455 LAMB WESTON []* []* 400 66670 ANSELL PROTECTIVE PRODUCT []* []* 400 67070 VOLLRATH COMPANY []* []* 400 68610 LIBBEY GLASS, INC. []* []* 400 69575 WICKLUND FARMS []* []* 400 70058 VENTURA FOODS LLC []* []* 400 70550 WINCUP HOLDINGS []* []* 400 70981 DIVERSIFIED CERAMICS []* []* 400 71400 RV INDUSTRIES []* []* 400 82556 FLORIDA'S NATURAL GROWERS []* []* 400 87075 YAMATO CORPORATION []* []* 39
